         Case 1:18-cr-00123-DMT Document 95 Filed 07/30/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA
                               WESTERN DIVISION

 UNITED STATES OF AMERICA,
                                                   Case No. 1:18-cr-123-03
                 Plaintiff,
                                                   UNITED STATES’ SENTENCING
                 v.                                MEMORANDUM

 KAYLA RENEE KEYES,

                 Defendant.


       The United States of America, by Drew H. Wrigley, United States Attorney for the

District of North Dakota, and Rick L. Volk, Assistant United States Attorney, has no

objections or corrections to the Pre-Sentence Investigation Report in this case.

       Dated this 30th day of July, 2019.

                                            DREW H. WRIGLEY
                                            United States Attorney


                                   By:      /s/ Rick L. Volk
                                            RICK L. VOLK
                                            Assistant United States Attorney
                                            P. O. Box 699
                                            Bismarck, ND 58502-0699
                                            (701) 530-2420
                                            N.D. Bar Board ID No. 04913
                                            Attorney for United States




                                              1
